          Case 2:18-cv-00621-DGC Document 71 Filed 12/27/19 Page 1 of 1



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF ARIZONA

 8   The Satanic Temple, Inc. et al.,                   No. CV 18-00621-PHX-DGC

 9                         Plaintiffs,
     v.                                                 ORDER
10

11   City of Scottsdale,

12                         Defendant.

13

14          Pending before the Court is the parties’ Stipulation and Joint Motion to Extend Time for
15   Joint Pretrial Order. Doc. 70.
16          IT IS ORDERED that the parties’ Stipulation and Joint Motion to Extend Time for Joint
17   Pretrial Order (Doc. 70) is granted. The parties shall file their proposed Joint Pretrial Order,
18   proposed Findings of Fact and Conclusions of Law, and motions in limine no later than
19   January 3, 2020 at 4:00 p.m.
20          Dated this 27th day of December, 2019.
21

22

23

24
25

26
